COYTE, Judge.
Husband appeals from an order of the trial court refusing to modify its previous order for support. We affirm.
The marriage of the parties was dissolved in 1975, and permanent orders were entered August 20, 1975. The court granted custo*852dy of the parties’ twin boys to the husband with the wife to have reasonable rights of visitation and as the court advised the parties, with the expectation that the boys would quite often stay with the wife. The court further held that whomever had the physical control of the boys was to pay all the expenses in connection with the care of the boys.
The husband petitioned for the court to order wife to pay child support to him. He alleged that the wife seldom had the boys with her and that consequently he had the sole expense of their maintenance.
At the conclusion of the hearing on husband’s motion, the court held that there were not substantial changes in the circumstances of the parties or the boys which would render the August 1975 order relating to support unconscionable and therefore refused to enter an order requiring wife to pay child support to the husband. See § 14-10-122, C.R.S. 1973. These findings are supported by the evidence and thus are binding on us on appeal. Sall v. Sall, 173 Colo. 464, 480 P.2d 576 (1971).
The husband contends, however, that there had been no order for support in the first instance. We reject this contention, agreeing instead with the trial court’s conclusion that the original support order was that each party was to furnish support for the children during the time that he or she had the children and that the husband would not ask for child support to be paid to him.
Judgment affirmed.
SMITH and KELLY, JJ., concur.